Case 2:14-cv-14028-MFL-PJK ECF No. 51, PageID.1822 Filed 09/10/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

United States of America,

            Plaintiff,
                                          Case No. 14-cv-14028
      v.
                                          Hon. Matthew F. Leitman
Phillip Charles Gibbs,

        Defendant.
____________________/

                                Appearance

      To the Clerk of this Court and all parties of record:

      Enter my appearance as Counsel in this case for Phillip Charles Gibbs.

I certify that I am admitted to practice in the Court.

                                          Submitted,


                                          s/ Fabián Rentería
                                          FEDERAL COMMUNITY DEFENDER
                                          613 Abbott Street, Suite 500
                                          Detroit, Michigan 48226
                                          T: 313.463.6143
Date: September 10, 2021                  E: fabian_renteria_franco@fd.org
